Citation Nr: 1201926	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and January 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter in March 2011.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

A right knee condition pre-existed service and was aggravated thereby.  


CONCLUSION OF LAW

A right knee condition was aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a September 2004 letter, the RO provided the Veteran with notice of the evidence required to reopen the claim for service connection for a right knee condition.  The letter advised the Veteran of the requirement of new and material evidence and explained the basis of the prior denial of his service connection claim.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  

A March 2011 letter provided notice of how disability ratings and effective dates are determined.  Although this notice was provided after the rating decision on appeal, the defect in the timing of the notice letter was cured by readjudication in the October 2011 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had VA examinations.

VA has satisfied its duties to notify and assist the Veteran.  Given the Board's favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.





II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain diseases, including arthritis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d) .

A veteran who served for at least six months during a period of war or during peacetime on or after January 1, 1947, is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003).  A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003. 

The United States Court of Appeals for Veterans Claims (CAVC) has held that when a disability has improved in one respect but has been made worse in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service. Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current right knee disability is related to knee injuries he had in service.  
  
The Veteran had active duty service from October 1968 to October 1970.  The "report of medical history" completed in conjunction with the September 1968 induction examination reflects that the Veteran checked "yes" to the question of whether he had a trick or locked knee.  In the summary section, the physician noted knee "trick."   

Because a knee condition was noted upon entrance into service, the Veteran is not presumed sounds with respect to his knees.  

Service treatment records show treatment of the right knee.  In November 1968, the Veteran was seen in sick call with a complaint of pain in the right knee.  It was noted that the knee was tender upon palpation.  It was further noted that the Veteran had problems with his knees and that they would pop out of place.  It was noted that the duration was three to four years.  

The Veteran complained of recurrent pain in his right knee, recurrent for two years.  He reported that it would go out on him.  He indicated that this happened while he was running.  On examination, the knee was without effusion, instability or discoloration and without deformity.  Mild crepitus was noted.  The impression was chronic knee strain.  

Another entry dated in November 1968 reflects that the Veteran returned to sick call with a complaint regarding the right knee.  It was noted that there was no discoloration, no deformities and moderate crepitus.  

In January 1969, the Veteran reported to sick call with a complaint of pain in the right knee.  The knee was tender to palpation.  The knee had full range of motion.  The Veteran was given an Ace bandage and no duty for 24 hours.   

Another January 1969 entry indicates that the Veteran reported that aspirin gave him no relief from his knee pain.  It was noted that the knee was still negative to examination.  

At the October 2010 Board hearing, the Veteran testified that he injured his right knee during basic training.  He testified that visited sick call and was given pain medications and an Ace bandage.  The Veteran testified that he injured his knee again when he was in Vietnam.  

The Board notes that the Veteran is competent to report experiencing  knee pain in service and visiting sick call.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board finds the Veteran's testimony credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

A report of medical examination dated in December 1971 reflects that the Veteran reported pain over the knee and swelling.  A VA physician diagnosed chronic traumatic pre-patellar bursitis.  The physician's  prognosis was  "probably needs treatment, possibly surgical."

The Board notes that the Veteran testified that he sought initially received treatment for his knee approximately two years after separation.  He stated that he had fluid drawn from his knee several times and received pain medications and a brace.  




VA records reflect a current treatment of total right knee arthroplasty.  There are two medical opinions of record.  

In a February 2006 statement, a VA physician noted that the Veteran is followed at the VA for degenerative joint disease of the knee.  The physician noted that x-rays of the knee show arthritis of the knee with joint space narrowing.  The VA physician opined that this could have been a result of old injuries suffered in the military.  

In March 2011, the Veteran had a VA examination.  The examiner reviewed the claims file and discussed the Veteran's treatment history.  The VA examiner noted that, upon induction into service in September 1968, the Veteran answered "yes" to the question of whether he had a trick or locked knee.  The physician noted that the Veteran had a trick knee.  On November 20, 1968, the Veteran complained of pain in the right knee for two years, and the conclusion was "chronic knee strain."  In January 1969, the Veteran complained of pain in the right knee, and it was noted to be tender to palpation.  A January 1969 entry noted, " knee still negative to examination to duty."   In January 1970, the Veteran complained of pain in the upper right leg joined adjacent to the hip.  

The Veteran reported that he injured his knee when he went into basic training.  The examiner noted that, in the Veteran's intake examination, a trick knee was identified.  In November 1968, the Veteran was diagnosed with chronic knee strain that was present for two years.  

The Veteran reported that he received medical attention for his knee after release from service.  The examiner stated that there was no way of substantiating this.  

The examiner stated that the Veteran has had a problem with the knee for 10 to 15 years, and this led to a knee replacement in 2005 that was doing satisfactorily.  The examiner noted that the Veteran does have chronic pain in the knee but is able to function reasonably well with the knee.  It was noted that the Veteran came into service with a two-year history of discomfort in the knee, and within the first few months of joining the service, he had a couple of episodes of knee discomfort but did not have any during the rest of his service career.  The examiner noted that the Veteran was a floor mechanic after service. 

The examiner diagnosed right knee degenerative joint disease.  It was noted that he is postop total knee replacement with moderate disability.  The examiner opined that the Veteran came into the service with a pre-existing condition in the knee, and the situation was aggravated during his service career. The examiner stated that, following separation from service, there is no evidence that the aggravation persisted.  The examiner noted that the Veteran carried out a strenuous occupation.  The examiner stated, "Hence, it is less likely as not that his current right knee condition is etiologically related to his service career and any aggravation that might have been caused by the service did not persist for any duration of time after he left service."  

In June 2011, the VA examiner reviewed the claims file and provided an addendum opinion in which the examiner specifically addressed the letter provided by the VA doctor in February 2006, as requested in the Board's March 2011 remand.  

The examiner stated that, strictly speaking, [the VA physician's] conclusions are true, namely, this could be the cause of injury sustained during his military career.  The examiner stated, however, that, in his opinion, it is "less likely than not" that the Veteran's current knee condition is caused by, or was permanently aggravated by, his military career.   

The examiner stated that the reasons are as follows:  The Veteran went in with a knee condition, namely a trick or locked knee and his injuries might have aggravated such a condition.  Following leaving service, he worked for a number of years installing carpeting, which required him to be on his feet for periods of time and also kneeling on the floor and getting up and down.  He also worked in the warehouse.  Thus, the examiner stated, it is evident that after he left the service, his knees reverted to a condition that allowed him to do these things.  Hence, if during his military service there was some aggravation of his knee problems, it certainly resolved on leaving the service.  The examiner stated that, based on these considerations, it was still his opinion that the Veteran's current knee condition was not caused by or permanently aggravated by his military career.    

The Board finds that the evidence is at least in equipoise with regard to whether the Veteran's pre-existing right knee disability was aggravated during service.  The 2011 VA opinion concluded that the Veteran's knee disability was aggravated but that the aggravation of the knee resolved.  The examiner concluded that there was no evidence that the aggravation persisted.  As noted above, VA records dated in 1971 noted chronic traumatic pre-patellar bursitis that would require treatment, probably surgical.  In light of this VA medical report dated a little over one year after separation, the Board concludes there is reasonable doubt with respect to whether the aggravation of the right knee disability resolved after service.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that service connection for a right knee disability is warranted.  


ORDER

Service connection for a right knee disability is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


